Title: General Orders, 25 October 1776
From: Washington, George
To: 



Head Quarters, White Plains, Octob: 25th 1776.



The Guards are to be continued as settled the last evening, ’till further Orders, and the Brigade Majors to be very careful that the Guards are properly relieved.
The General most earnestly recommends to all commanding Officers of Brigades, and Regiments, to extend their care to the Waggons which they have, or may employ, and to dismiss them as soon as they have brought their baggage, and have been refreshed.
